Citation Nr: 1509612	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  07-04 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and V.G.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1969.  The Veteran died in March 2005.  The Appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2008, the Appellant testified before the undersigned in Washington, D.C. at a Board hearing. 

In March 2009 and January 2013, the Board remanded this case.

In a July 2013 decision, the Board denied service connection for the cause of the Veteran's death.  The Appellant appealed the Board's July 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court, in an October 2014 Order, vacated the Board's July 2013 decision and remanded the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.



REMAND

The record shows that the Veteran was diagnosed with coronary artery disease (CAD) during his lifetime.  A January 2003 consultation report from the Somerset Medical Center includes a notation of CAD as part of the past medical history and contains an assessment of CAD.  In addition, a May 2003 VA examination also noted a history of CAD and diagnosed the Veteran with CAD.

Private records dated just prior to death reflected that the Veteran was admitted for hospitalization on March 20, 2005.  He developed hypotension, respiratory failure, refractory shock, progression of liver failure, and renal failure.  The Veteran continued to deteriorate and died.  The records noted that the Veteran had endured chronic illnesses including right heart failure, Paget's disease, renal failure, and liver failure, and had been living with a borderline quality of life for months.  The Certificate of Death reflects that the Veteran died at the age of 58 in March 2005.  The immediate cause of death was sepsis due to or a consequence of renal failure due to or a consequence of respiratory failure due to or a consequence of hypoglycemia.  There were no significant conditions contributing to death.

The Appellant claims that the Veteran died due to Paget's disease which a private physician, Dr. B.D., indicated is related to Agent Orange exposure.  A review of the record reflects that Dr. B.D. submitted a letter in January 2008 which stated that the Veteran was seen in late 2004 for acute renal failure (ARF) and was discovered to have Paget's disease which in turn resulted in heart failure and also renal failure.  The physician opined that the Veteran's exposure to defoliants put him at a higher risk for developing these diseases.

In November 2010, VA obtained a medical opinion based on a review of the record.  VA examiner indicated that the Veteran had multiple comorbidities when he died, including end-stage renal disease/chronic renal failure; chronic liver disease/liver failure due to cirrhosis of the liver, and chronic hepatic encephalopathy; hypertension, coronary artery disease, myocardial infarction, cardiomyopathy, right-sided heart failure, and atrial fibrillation; and other problems, including anemia, Paget's disease, and gout.  The examiner opined that the Paget's disease was not at least as likely as not related to service, including herbicide exposure, and that the Veteran's service-connected disabilities did not contribute substantially or materially to death, or aided or lent assistance to the production of death, resulted in debilitating effects and general impairment of health to the extent that they rendered the Veteran less capable of resisting the effects of either disease or injury primarily causing death and were not of such severity as to have a material influence in accelerating death.  The examiner noted that the Veteran had end-stage renal disease/chronic renal failure, and was on hemodialysis.  The examiner indicated that there was no cure for chronic kidney disease and the nature and course of the disease is to progress until dialysis or transplant is required.  The examiner also noted that major organ failures are affected by any renal failure and that a patient with chronic kidney disease is at a much higher risk than the general population to develop heart attacks and a stroke as well as life-threatening metabolic complications.  The examiner stated that the Veteran had chronic liver disease/hepatic failure because of cirrhosis of the liver and was in chronic hepatic encephalopathy.  In sum, the examiner opined that the most likely causes and contributing factors to the Veteran's death were renal failure, liver failure and its complications, and respiratory failure. 

Subsequently, the RO granted service connection for CAD as due to herbicide exposure in an October 2011 rating decision.  Since the VA examiner in 2010 did not specifically address whether the Veteran's CAD played a causal role in his death, another medical opinion was obtained.  

In February 2013, the medical opinion was provided.  The examiner noted that the Veteran had multiple medical problems, including end-stage renal disease, hemodialysis status, complicated with multiple episodes of catheter-related sepsis, Paget's disease complicated with arteriovenous malformations and high output heart failure, end-stage liver disease, atrial fibrillation, chronic obstructive pulmonary disease (COPD), hypertension, anemia, and gout.  The examiner stated that the Veteran passed away from sepsis shock related to Gram negative bacterium in March 2005.  With regard to cardiac conditions, the examiner identified three: atrial fibrillation, cor pulmonale, and high output heart failure.  The examiner stated that the Veteran's cardiac conditions were related to pulmonary disability including COPD and pulmonary hypertension, as well as Paget's disease.  The examiner stated that the Veteran did not have coronary artery disease and there was "zero" possibility that CAD contributed substantially or materially to death.  In fact, the examiner indicated that it was possible that service connection should not have been established for CAD.  However, the February 2013 opinion failed to address the prior diagnoses of CAD of record.  That finding appeared based primarily on the fact that CAD was not listed as a diagnosis on the March 16, 2004 catheterization report from a private hospital, but there were prior diagnoses made by Somerset Medical Center and on the May 2003 VA examination.

The Board finds that a clarifying medical opinion is required to reconcile the conflicting diagnoses of record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion from another VA examiner with requisite training in cardiology.  The examiner should review the record and is then requested to opine as to whether the Veteran had CAD during his lifetime, discussing the diagnoses of CAD made by Somerset Medical Center and on the May 2003 VA examination versus the February 2013 opinion which indicated that the Veteran did not have CAD.  The examiner should be mindful that service connection for CAD was established by the RO.  

If the Veteran had CAD during his lifetime, the examiner should then opine as to whether CAD contributed substantially or materially to death, or aided or lent assistance to the production of death; whether the CAD resulted in debilitating effects and general impairment of health to the extent that it rendered the Veteran less capable of resisting the effects of either disease or injury primarily causing death; and/or whether the CAD was of such severity as to have a material influence in accelerating death.  A complete rationale must be provided.

The examiner should also opine as to the etiology of the Veteran's Paget's disease, providing an opinion as to whether it was more likely than not, less likely than not, or at least as likely as not, related to presumed inservice herbicide exposure or otherwise to service.  A complete rationale must be provided and the examiner should not limit the rationale to the fact that this disease is not a regulatory presumptive disorder for herbicide exposure.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Appellant should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

